Citation Nr: 0024609	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal arises from a March 1997 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued a 10 percent evaluation 
for PTSD.  The veteran appealed that decision and requested 
an RO hearing.  In a June 1998 statement, the veteran's 
representative withdrew the request for a hearing at the 
veteran's direction.  

During the pendency of this appeal, a June 1998 rating 
decision granted a 50 percent evaluation for the veteran's 
PTSD.  Inasmuch as this rating is not the maximum benefit 
under the rating schedule and the veteran has not withdrawn 
his appeal, this claim remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

Initially, the Board notes that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for PTSD is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  
Having submitted a well-grounded claim, VA has a duty to 
assist the veteran in its development.  See 38 U.S.C.A. § 
5107(b).  It is unclear whether this duty has been fully met 
and whether this case, therefore, is ready for appellate 
disposition.

In this regard, the Board notes that VA outpatient treatment 
records from December of 1997 to July of 1998 show that the 
veteran participated in a PTSD research group.  A January 
2000 VA PTSD examination report indicates that the veteran 
has had no treatment or medication for his disorder, since 
the end of the research group.   However, the report also 
states that the veteran meets with a Vietnam veterans' group 
monthly.  Since there are no VA medical treatment records 
associated with the claims file dated after July 1998, the 
Board observes that it is not readily clear whether the 
veteran continued to receive treatment and/or attended group 
therapy sessions for his PTSD following the completion of the 
PTSD research study in July 1998.  On remand, an attempt 
should be made to obtain any records pertaining to treatment 
for the veteran's PTSD.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In particular, the Board observes that the U.S. 
Court of Appeals for Veterans Claims has held that when 
treatment records from a VA Veterans Center are relevant to a 
claim, they should be obtained even if summarizing letters or 
reports are included in the record.  Dunn v. West, 11 Vet. 
App. 462 (1998).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his PTSD since July 1998, 
to include any treatment at the Veterans' 
Center in Minneapolis, Minnesota.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the file.

2.  If records are obtained, the RO 
should then review the expanded record 
and should accomplish any additional 
development of the evidence it may deem 
necessary.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




